Citation Nr: 1426126	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression, also claimed as due to a service connected skin disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for posttraumatic stress disorder and denied an application to reopen a previously denied claim for service connection for a psychiatric disability.

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the Veteran's claim.

Although the RO appears to have reopened the previously denied claim for service connection for a psychiatric disability, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

These matters were previously remanded in April 2010 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A September 1966 rating decision denied service connection for a psychiatric disability.  The Veteran did not appeal that decision, and the decision is final.

2.  The evidence received subsequent to the most recent final denial of service connection for a psychiatric disability is new and material because it raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a psychiatric disability that is associated with his service-connected skin disability.


CONCLUSIONS OF LAW

1.  The March 1966 rating decision denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Since the March 1966 rating decision, new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a psychiatric disability, secondary to a service-connected skin disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A March 1966 rating decision denied service connection for a psychiatric disability and found that the evidence showed that any psychiatric disability was not incurred in or caused by service.

The evidence of record at that time of the March 1966 rating decision included the Veteran's service medical records, VA treatment records, and private treatment records.  That evidence was found to not show that a psychiatric disability was incurred in or caused by the Veteran's active service.  

The Veteran was notified of the denial in September 1966.  However, no appeal was received from the Veteran and he did not submit additional evidence relating to any psychiatric disability within one year following that denial.  Therefore, the September 1966 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record since the final September 1966 rating decision includes a January 2012 VA examination.  The new evidence also includes evidence that service connection has been established for pomholyx eczema, a skin disability, and that the Veteran has been diagnosed with PTSD and depression.  The Veteran had indicated that his psychiatric disabilities may be due to or aggravated by the service connected skin disability.  The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of September 1966 rating decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the September 1966 decision.  Specifically, that newly submitted evidence suggests that the Veteran's current psychiatric problems may be etiologically related to a service-connected skin disability.  38 C.F.R. § 3.310 (2013)

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2013).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varies depending upon whether a Veteran engaged in combat with the enemy during service, whether the claimed stressor is a personal assault, and whether the claim is based on fear of a hostile military or terrorist act during service.  38 C.F.R. § 3.304(f) (2013); Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that testimony is found to be satisfactory, credible, and consistent with circumstances, conditions, or hardships of combat service.  38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1) (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

However, if the alleged stressor is not combat-related, then the Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the testimony or statements.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

Lay evidence may also establish an alleged stressor where:  (1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and (4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity occurs where a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

In addition, there when service connection for PTSD is claimed based upon a personal assault during service, other considerations apply.  38 C.F.R. § 3.304(f)(5) (2013).  However, the Veteran has not alleged that he has PTSD as the result of any personal assault during service.  Therefore, the Board finds that those provisions do not apply.

The Veteran's service medical records show no reports of any psychological difficulties.

A May 1966 letter from Dr. Mae E. Porter, reports that the Veteran had serious psychological and psychotic complications.  Dr. Porter opined that the Veteran's psychological condition was service connected as there were no signs or history of such a condition prior to January 14, 1964.

A May 1966 VA treatment record shows that the Veteran had several blackouts and was diagnosed with an emotionally unstable personality, aggressive type, with alcohol and periods of psychotic behavior.

A June 1966 VA treatment record shows that the Veteran was assessed to be competent and not psychotic.  He was diagnosed with an emotionally unstable personality disorder, aggressive type.

A May 1975 VA treatment record shows that the Veteran was assessed with habitual excessive drinking and an hysterical personality with explosive features

An October 1980 Tennessee Department of Corrections psychological evaluation shows that the Veteran appeared to be functioning with an average level of intellectual ability and showed no signed of a thought process disorder.

A November 1985 Tennessee Department of Corrections MMPI testing result shows that the Veteran had an excessive preoccupation with physical complaints which may have been a primary defense against breaking into an openly psychotic episode.

A November 2001 VA treatment record shows that the Veteran denied symptoms of depression or mood swings.  He reported that he was having sleeping difficulties such as sleeping only two hours per night.  He was assessed as not having any affective disorder and normal cognitive functioning.

At a January 2012 VA examination, the Veteran reported that he first started having a nervous condition when he first returned from Vietnam and began drinking and was diagnosed with an unstable personality disorder.  He reported that he was currently being treated in a VA medical facility for an anxiety disorder and itching due to his skin condition.  The VA examiner indicated that the Veteran was reporting symptoms consistent with PTSD, such as recurrent nightmares, flashbacks, and intrusive thoughts.  The Veteran also reported witnessing Vietnamese blown up by kids carrying hand grenades with bombs strapped to them.  He reported observing dead bodies and body parts due to explosions in combat.  The Veteran also reported being very guarded, vigilant, and unable to be around large crowds.  He reported sleeping difficulties as well as irritability.  

The VA examiner diagnosed PTSD, chronic depressive disorder not otherwise specified, and alcohol dependency in full remission.  PTSD was found to be the primary diagnosis due to stressors the Veteran experienced in Vietnam of fear of hostile military activity.  The VA examiner reported that 30 percent of the Veteran's depression was due to PTSD and the other 70 percent of the Veteran's depression was due to his life situation and other health problems.  

The VA examiner also opined that the Veteran's service connected skin disability was as likely as not affecting his psychiatric disorders as the itching could very well cause a worsening of his anxiety symptoms.  The VA examiner reported that the psychiatric conditions did not cause the Veteran's skin condition and that any psychiatric condition did not appear to preexist the Veteran's active military service.

Psychosis

The Board finds that the preponderance of the evidence is against a claim for entitlement to service connection for a psychosis.  While the Veteran's private physician opined in May 1966, that the Veteran had a psychotic condition that was service connected, a review of the evidence shows that opinion is of minimal probative value.  VA treatment records specifically found that the Veteran was not psychotic.  Moreover, there has been no continuity of symptomatology to support the Veteran's claim for service connection of a psychosis as on numerous occasions since separation of service he was diagnosed with a personality disorder.  Therefore, the Board finds that it is not at least as likely as not that a psychosis manifested within one year following separation from service or is related to service.  The Veteran has not been diagnosed with a psychosis during or contemporary to the period of the appeal under consideration.

A psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders:  (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) psychotic disorder NOS; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2013).  However, personality disorders and depressive disorders are not listed at 38 C.F.R. § 3.384 (2013) as being a psychotic disorder.  Therefore, the Board finds that service connection for a psychosis is not warranted in this case.
PTSD

The Veteran asserts that his currently diagnosed PTSD was caused by active military service.  The Board concedes that the Veteran has a current diagnosis of PTSD.

The primary assertion of the Veteran is that he has PTSD due to observing dead bodies in the aftermaths of explosions while in Vietnam.  The Board finds that the Veteran has not presented a verified or verifiable stressor on which a service connected diagnosis of PTSD could be caused.  The sole evidence in this matter is the Veteran's own contentions that the claimed event occurred.  Although the Veteran has been diagnosed with PTSD, the Board notes that a diagnosis by a physician or other health care professional that has accepted a Veteran's description of active duty experiences as credible and diagnosed the Veteran as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

A review of the Veteran's personnel file shows that he never served in the Republic of Vietnam or was exposed to combat.  The Veteran's service records shows that he was assigned to Fort Jackson, South Carolina from January 14, 1964, to April 20, 1964.  From April 21, 1964, to May 5, 1964, the Veteran was en route to Fort Lee, Virginia.  From May 6, 1964, to October 6, 1965, he was assigned to Fort Lee, Virginia.  From October 7, 1965, to October 23, 1965, he was en route to Okinawa, Japan.  From October 24, 1965, to January 17, 1966, he was assigned to Okinawa, Japan.  He did not receive any decorations or medals indicative of service in Vietnam, and his personnel file does not substantiate the allegation that he served in Vietnam or engaged in combat during his service.

A March 2014 memorandum from the United States Army and Joint Service Records Research Center (JSRRC), reported a formal finding of lack of information required to corroborate the stressor associated with the claim for service connection for PTSD.  The JSRRC memorandum documents the various attempts to ascertain whether the Veteran was assigned to Vietnam and found that there was no evidence to show that the Veteran's unit was credited with combat service and that the Veteran's records were negative for temporary duty in Vietnam or any other combat area.

While the January 2012 VA examiner diagnosed the Veteran with PTSD based up a fear of hostile military activity, the Board finds that the report with respect to PTSD is of no probative value.  The Board discounts the opinion because the VA examiner relied on the fact that the Veteran served in the Republic of Vietnam.  As the record contradicts the facts relied on by the VA examiner to form the basis of the opinion, the Board finds that the opinion is of no probative value.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  As the Veteran has not provided any credible and competent evidence regarding his claim for PTSD, the Board finds that service connection for PTSD based on an inaccurate factual basis must be denied.

However, the Veteran has also been diagnosed with depression.  Therefore, the Board must consider if service connection is warranted for depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran must establish not only the existence of the disability, but also an etiological connection between active service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Depression

A November 2011 VA treatment record shows that the Veteran was found to show signs of depression. 

The Veteran was first diagnosed with depression during a January 2012 VA examination.  The VA examiner opined that the Veteran's depression was 30 percent due to his PTSD and the remaining 70 percent was due to the Veteran's current life situation and health problems.  

The Board finds that direct service connection for depression is not warranted as the VA examiner's opinion clearly indicates that the Veteran's depression was due to PTSD and his current life situation.  The Board has found that the Veteran's PTSD diagnosis was based upon an inaccurate service history relied upon by the VA examiner and therefore carried no probative value.  As the January 2012 VA examiner opined that the Veteran's depression was due to a non-service connected disability and the Veteran's current life situation, there is no competent or credible evidence to show that his depression is due to active military service.  

The credible and competent evidence of record does not show continuity of symptomatology of depression since service.  38 C.F.R. §3.303(b) (2013).  In fact, the evidence of record shows that from discharge in service in 1966, there is no record of any complaint or treatment for depression until November 2011 when the Veteran displayed symptoms associated with depression.  The mere absence of medical records does not necessarily contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that the Veteran did not experience any symptoms or complaints of the claimed condition for at least 35 years after service, a factor that weighs against the claim.

Additionally, there is no competent medical evidence or opinion that the Veteran's depression is related to service, and the Veteran has not presented, identified, or alluded to the existence of any such opinion.  Therefore, the Board finds that the preponderance of the evidence is against a claim for service connection for depression.


Aggravation of a Non-service Connection Disability

The Board finds that, resolving reasonable doubt in the Veteran's favor, service connection for depression, secondary to a service-connected skin disability is warranted.  At the January 2012 VA examination, the examiner stated that it was as likely as not that the Veteran's anxiety and depression were bothered by the service connected skin disorder as he complained of itching and not receiving relief, and therefore could very well cause a worsening.  The Board finds that opinion is probative of the finding that the Veteran's service-connected skin disability has caused aggravation to the non-service connected depression.

Resolving reasonable doubt in favor of the Veteran, the Board concludes the Veteran's current psychiatric disability is increased in severity by a service-connected skin disability.  Therefore, service connection for aggravation of a psychiatric disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has not ignored the Veteran's statements made in support of his claim.  The Veteran has provided statements that his depression and PTSD are due to service.  The Board finds that the Veteran is a layperson, and for the purpose of providing an etiological opinion, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between service and the Veteran's depression and PTSD is of a medically complex nature.  The diagnosis and analysis of etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his depression or PTSD.  Furthermore, the Board finds that the Veteran's statements are not credible because they attribute the psychiatric disability to events in Vietnam during service and the service records do not substantiate that the Veteran had service in Vietnam.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a PTSD and depression.  However, the Board finds that the preponderance of the evidence shows that the Veteran's non-service connected depression has been aggravated by a service-connected skin disability, and therefore service connection for aggravation of depression is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 3.310 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for aggravation of depression by a skin disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


